DIY I
                                                    . URT OF APPEALS.
                                                               WASHINGTON
                                                    'STATE OF-

                                                    2018 HAI 114 tiF1 10: 28

 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
In the Matter of the Dependency of    )
                                      )   No. 76261-3-1
R.P.-S.,                              )
B.D. 02/18/2011,                      )   DIVISION ONE
                                      )
F.P.-S.,                              )   UNPUBLISHED OPINION
B.D. 09/22/2008,                      )
                                      )
                   Minor Children.    )
                                      )
In the Matter of the Dependency of    )   Consolidated with
                                      )
R.P.-S.,                              )   No. 76262-1-1
B.D. 02/18/2011,                      )
                                      )
F.P.-S.,                              )
B.D. 09/22/2008,                      )
                                      )
                   Minor Children.    )
                                      )
In the Matter of the Dependency of    )
                                      )   No. 76263-0-1
R.P.-S.,                              )
B.D. 02/18/2011,                      )
                                      )
F.P.-S.,                              )
B.D. 09/22/2008,                      )
                                      )
                   Minor Children.    )
                                      )
In the Matter of the Dependency of    )
                                      )   No. 76264-8-1
R.P.-S.,                              )
B.D. 02/18/2011,                      )
                                      )
F.P.-S.,                              )
B.D. 09/22/2008,                      )
                                      )
                    Minor Children.   )
                                      )
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /2

In the Matter of the Dependency of         )
                                           )     No. 76361-0-1
R.P.-S.,                                   )
B.D. 02/18/2011,                           )
                                           )
F.P.-S.,                                   )
B.D. 09/22/2008,                           )
                                           )
                    Minor Children.        )
                                           )
In the Matter of the Dependency of         )
                                           )     No. 76362-8-1
R.P.-S.,                                   )
B.D. 02/18/2011,                           )
                                           )
F.P.-S.,                                   )
B.D. 09/22/2008,                           )
                                           )
                    Minor Children.        )     FILED: May 14, 2018
                                           )


      TRICKEY, J. — The trial court terminated the parental rights of Fidel Pad illa-

Negrete and Carla Smith as to their sons F.P.-S (F.) and R.P.-S. (R.) after

determining that they could not meet the special needs or ensure the safety of the

boys. The court reached this conclusion after F. and R. spent three years in

dependency and Padilla-Negrete and Smith received extensive services that did

not remediate the parental deficiencies.

      Padilla-Negrete and Smith both appeal, claiming that the Washington State

Department of Social and Health Services (the Department) failed to prove by

clear, cogent, and convincing evidence that all necessary services had been

provided and the conditions were unlikely to be remedied such that F. and R. could

be returned in the near future. We affirm the trial court's termination of Padilla-

Negrete and Smith's parental rights.

                                           2
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 / 3

                                       FACTS

       Padilla-Negrete and Smith are the parents of F., born September 22, 2008,

and R., born February 18, 2011. Both F. and R. have special needs. F. has

Attention Deficit Hyperactivity Disorder(ADHD)and a depressive disorder. R. has

ADHD,significant developmental delays, and a sensory processing disorder. The

boys also have behavioral issues and require constant supervision, beyond what

is generally necessary for children of their ages. Padilla-Negrete and Smith also

had two other children, born in 2010 and 2013.1

       Padilla-Negrete was born and raised in a small agricultural community in

rural Mexico. He told a service provider that in his culture, mothers care for the

children while fathers are the financial providers. His primary language is Spanish.

He has limited English language skills.

        Smith has a long history with the Department. She had three older children

involved in dependencies between 2006 and 2009.                  The Department filed

dependency petitions in July 2006 for the two oldest children due to unsanitary

living conditions and inadequate supervision. In 2007, Smith's third child went into

dependency soon after he was born because of Smith's instability during

pregnancy.

       Right before the birth of her third child, Smith had a psychological evaluation

associated with the dependency.           She was diagnosed with "Dependent

Personality Disorder with Avoidant Traits.'"2 The psychologist gave a very poor


'They relinquished custody of these two children in July 2016.
2 Ex. 35 at 4.

                                           3
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /4

prognosis and lacked "any faith that [Smith] will ever be able to safely and

appropriately parent her children."3 The two oldest children were returned to their

father in December 2008, and their dependencies were dismissed in 2009. Smith

relinquished her parental rights to the third child in 2008.

         Smith, Padilla-Negrete, and their children became involved with the

Department in February 2013 while Smith and Padilla-Negrete were temporarily

separated. The Department responded after law enforcement reported that four-

year-old F. had been found alone at the local grocery store for the second time in

a month.4 Padilla-Negrete was not living in the home. Smith admitted that she did

not know how to keep her child from leaving her residence without permission.

         A Department investigator made a follow-up visit to Smith's residence. She

found a filthy home and unwashed, partially clothed children. The case was

transferred to Family Voluntary Services. It was considered high risk due to the

evidence of chronic neglect, the young ages of the children, and the actions of

Smith in her prior dependency cases. The family was referred to Project SafeCare

for in-home intervention.

         After services began, multiple home visits demonstrated continuing issues

with unsanitary environment, unkempt children, safety hazards, and undisciplined

behavior. The boys were considered "rough and out of control,' climbing on the

kitchen table and counters, throwing food, and hitting Smith. Smith thought her

children were well behaved and minimized the problems in her home. Her


3   Ex. 35 at 4.
4   F. escaped multiple times from Smith's home.
                                            4
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 / 5

parenting and safety standards did not improve after working with a parenting

instructor.

          In June 2013, Smith gave birth to a daughter with serious medical issues.5

She was overwhelmed by her daughter's medical needs and the demands of three

young sons. But she refused to send her sons to daycare despite the Department's

offer of a referral and funding.

          In August 2013, a public health nurse, who had been assisting with the

baby's medical care,filed a Child Protective Services intake stating concerns about

ongoing neglect. The children were taken into protective custody.6 When the

children were removed from Smith's residence, the daughter was hospitalized due

to medical complications. The three boys needed significant dental work to

address severe tooth decay.         All four children went into foster care. The

Department filed dependency petitions as to all four children.

          In September 2013, Padilla-Negrete and Smith lost their housing. They

moved into a one-room motel room where they lived for approximately 18 months.

          In October 2013, Smith agreed to dependency for the four children. Padilla-

Negrete defaulted. The children remained in foster care.

         The dependency court ordered Smith to participate in a mental health

assessment and a neuropsychological evaluation with a parenting component, and

to follow all recommendations from the providers. She was also ordered to

undergo individual counseling and parent coaching, and successfully complete a


    Ex. 1 at 5.
6   Ex. 1 at 10.
                                           5
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /6

parenting class. Padilla-Negrete was ordered to participate in the Incredible Years

and Project SafeCare parenting classes, and receive parent coaching. Smith and

Padilla-Negrete were allowed to have supervised weekly visits with the children.

       Smith was referred to Julie Larsen, a mental health provider, for 15 sessions

of individual counseling beginning November 2013. But Smith frequently cancelled

or missed appointments, and Larsen terminated her services in March 2014.

       In January 2014, Smith attended her court-ordered neuropsychological

evaluation with Dr. Richard Coder. He conducted a psychological assessment of

Smith and observed the family during one of their court-ordered visits. Dr. Coder

diagnosed Dependent Personality Disorder.

       Dr. Coder reported concerns about Smith's judgment, noting that she "does

not have a history of exercising the kind of good judgment that will indicate that

she can appropriately raise her children alone and safely."7 He stated that Smith

was "not capable of bringing forth the actions, the energy, the sustained intent to

mother the children in the way that will guarantee their safety and attend to their

development needs."8 He concluded that "the likelihood that... Smith will achieve

the mental health and life stability required to safely parent her children until they

reach adulthood is minimal."8

       Dr. Coder opined that, other than possible improvement with maturity, Smith

would need "the reconstruction of her personality by deep and consistent therapy



7 Ex. 59 at 22.
8 Ex. 59 at 22.
9 Ex. 59 at 22.

                                          6
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /7

by psychologists or psychiatrists who have dedicated their work to that goal with

that kind of work" in order to adequately care for her children. Unless this type of

therapy was successful, Smith would need Padilla-Negrete or a fulltime caregiver

to come into the home to help care for the children.

       Smith and Padilla-Negrete began attending the Incredible Years parenting

classes in February 2014. The classes were conducted in English, but an

interpreter was provided for 15 of the 18 classes. When no interpreter was present,

the teacher provided Spanish language videos. Smith also assisted in translating

for Padilla-Negrete during those classes. Smith and Padilla-Negrete successfully

completed the program in June 2014.

       In May 2014, the Department filed termination petitions for all four children.

In July 2014, Padilla-Negrete filed a motion to have the children returned home.

The court denied Padilla-Negrete's motion.

       Padilla-Negrete was ordered to participate in counseling services through a

Spanish-speaking social services organization.         The dependency court also

ordered that all services include Spanish-speaking service providers or an

interpreter.

       Smith informed the Department that she was willing to commit to mental

health counseling and received another referral for 15 sessions with Larsen.

Larsen again discontinued therapy due to Smith's inconsistent attendance.

       In September 2014, the dependency court held a permanency planning

hearing. The dependency court found that although interpreters were not present

for all services, the Department had made reasonable, albeit not perfect, efforts to

                                         7
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 / 8

provide an interpreter for Padilla-Negrete. The court ordered Smith to participate

in parent coaching, Positive Parenting Program (Triple P),1° or comparable parent

instruction. Padilla-Negrete was ordered to undergo a parenting assessment with

a culturally appropriate assessor and to participate in Triple P or comparable

parent coaching or instruction.

       In February 2015, Esther Patrick began providing Smith and Padilla-

Negrete with parent coaching services during family visits with the four children.

For 13 months, Patrick spent three hours each week coaching the family. Patrick

requested termination of her services in June 2016, after providing approximately

48 sessions.

       During a dependency review hearing in February 2015, the court

determined that Smith was only in partial compliance with its orders. The court

also found that the Department's lack of an interpreter at many of the sessions was

a failure to make reasonable efforts to provide services for Padilla-Negrete.

       In March 2015, the court found both Padilla-Negrete and Smith to be

partially compliant with the orders. Smith had completed a mental health intake at

Sunrise Community Health in March 2015, but inconsistently attended counseling.

       In May 2015, Beverly Pearl completed Foster Care Assessment Program

evaluations for F. and R. Pearl concluded that reunification was not appropriate

given Smith and Padilla-Negrete's capabilities and the needs of the children. Pearl

recommended individual mental health treatment for both parents and an


10 Triple P is an evidence-based parenting program that works with families and children
in home to foster positive parenting strategies and management of misbehavior.
                                           8
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /9

evidence-based parenting program, such as Parent-Child Interaction Therapy

(PCIT)11 or Triple P. But she opined that Smith and Padilla-Negrete were unlikely

to make progress in the near future. Pearl's report also noted that the Department

"has done a great job of offering every imaginable service" in "an extremely

complex case."12

       In April 2015, the Department sent Padilla-Negrete and Smith a letter that

outlined four requirements that they needed to complete within eight weeks for a

trial return home of the children. They had to have safe and stable housing, receive

a parent coach report of sufficient progress, demonstrate Smith's regular and

consistent participation in mental health counseling, and prove Padilla-Negrete's

participation   in   a   parenting   assessment      and    implementation     of the

recommendations. If Smith and Padilla-Negrete completed these requirements,

the Department would move for the court to grant a trial return home.

       Padilla-Negrete attended a parenting assessment with Hereri Contreras in

April 2015. Contreras was a culturally appropriate provider and native Spanish-

speaker, and the assessment was conducted in Spanish.13 Contreras observed

Padilla-Negrete interact with the four children. She documented his difficulties

managing the four children together, noting issues with redirecting behavior,

relating to the children at their age and development level, and his passive

parenting style. She attributed some of the difficulties to a language barrier



11 PCIT is an evidence-based parenting program that places emphasis on improving the
quality of the parent-child relationship and changing parent-child interaction patterns.
12 Ex. 85 at 13.
13 Ex. 78 at 5.

                                           9
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/10

because the children lacked Spanish language skills. She also noted that Padilla-

Negrete never lost his temper or patience, that he spoke in a calm tone of voice,

and that he had a loving relationship with his children.

         Contreras concluded that Padilla-Negrete needed to learn effective

communication, positive discipline, executive voice and authority, collaborative

and effective parenting and co-parenting, and parenting children with special

needs. She also believed that he needed to learn age appropriate and effective

discipline methods and routines, as well as child development and behavioral

expectations.

         Contreras opined that institutional mistrust and cultural beliefs limited

Padilla-Negrete's availability to parent his children and his willingness to learn new

roles and skills. He was raised with well-defined parental roles with the father as

provider and mother as caregiver.14 In order to improve his own parenting skills,

Contreras concluded that Padilla-Negrete needed to be open to changing the

traditional, conservative parenting beliefs that were limiting his ability to learn and

change.        Critically, Padilla-Negrete needed to realize Smith's significant

deficiencies and limitations and learn how to balance her deficits with his own

parenting. Contreras believed Padilla-Negrete and Smith's children were at risk of

neglect if Padilla-Negrete could not learn to accept this new paradigm.15

         Contreras recommended PCIT and individual bilingual and bicultural

counseling. She also recommended that the children be exposed to Spanish


14   Ex. 78.
15   Ex. 78.
                                          10
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 / 11

language and culture. She noted the necessity of ensuring that Padilla-Negrete

understood his children's special needs.         Contreras recommended that the

Department explore options for the children to reside with Padilla-Negrete's family

in Mexico.

       In July 2015, Padilla-Negrete, his attorney, Patrick, and Janice Anderson,

the social worker, met to discuss Smith's parenting deficiencies and the obstacles

that made parent coaching difficult.          They believed Padilla-Negrete could

potentially parent the children with additional support from his family or another

caregiver. But at that meeting, Padilla-Negrete did not appear to understand or

share the Department's concerns about Smith's parenting capabilities or the need

for him to take a more active role in parenting. He instead expressed a desire to

distance himself from the parent coaching.

       Because Padilla-Negrete and Smith had no relatives nearby, Patrick

discussed the importance of "community supports," or building a family from

people they knew.16 But Padilla-Negrete rejected this suggestion. Patrick testified

that "[t]hey didn't want community supports.         [Padilla-Negrete] didn't want

community supports. He wanted [Smith]to take care of the children. He believed

[Smith] could take care of the children."17

       In October 2015, the court, at another permanency placement hearing,

determined that Smith and Padilla-Negrete could have weekly overnight visits for

F. and R., individually. Padilla-Negrete was required to be present for the entirety


16 4 Report of Proceedings(RP)(Nov. 10, 2016) at 753.
17 4 RP (Nov. 10, 2016) at 753.

                                         11
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 / 12

of all visits. By December 2015, in light of the success of the individual visits, the

court ordered F. and R. to have joint overnights with Padilla-Negrete and Smith.

Padilla-Negrete's presence was still required at all visits.

       In November 2015, Padilla-Negrete and Smith obtained temporary housing.

They moved into a permanent apartment in January 2016.

       Lynnae Pompeo began providing Padilla-Negrete and Smith with Triple P

services in June 2016. Pompeo is proficient in Spanish and did not need an

interpreter to provide services. The educational materials for Triple P were also

available in Spanish.

       Pompeo thought that Padilla-Negrete and Smith had many strengths as

parents. She reported that they spend quality time talking with the children,

showing them affection, and encouraging good behavior through praise, affection,

and attention. She observed that Padilla-Negrete and Smith love their children

and enjoy engaging with them. She testified that she did not observe much of a

language barrier between Padilla-Negrete and the children because the family had

addressed the communication issue. Pompeo identified that Smith and Padilla-

Negrete needed to improve the specificity of their instructions to the children and

manage misbehavior in a more consistent manner.

       Pompeo only had the opportunity to complete the instructional component

of the Triple P program with Smith and Padilla-Negrete. Soon after, F. and R. were

moved to a culturally appropriate, Spanish-speaking home in Kennewick,

Washington. Padilla-Negrete and Smith were unable to continue taking parenting

classes from Pompeo. Pompeo did not have an opportunity to observe the parents

                                          12
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 / 13

implement the skills taught through Triple P.

         The Department worked to establish visitation with F. and R. in Kennewick,

which was complicated by the distance and the parents' travel limitations. Padilla-

Negrete and Smith received approval for F. and R. to return to western Washington

for one visit. The Department tried to coordinate services with Pompeo in order to

continue Triple P services during this visit. But Pompeo suspended her services

because she believed that sporadic sessions would not be beneficial to

implementing the skills learned through Triple P.

         Termination Hearing

         In July 2016, Smith and Padilla-Negrete relinquished their parental rights to

two of their four children. The court continued the termination proceedings for the

other two children, F. and R. The termination trial for F. and R. was held in

November 2016. At the time of the trial, F. was eight years old and R. was five

years old. The boys had been in dependency and in foster care for over three

years. They were living in a Spanish-speaking, culturally appropriate prospective

adoptive home in eastern Washington. The termination trial lasted five days and

13 witnesses testified.

         Dr. Coder testified that Smith clearly had very deep affection for her

children. But he reported that she was "not sufficiently prepared and ready to keep

her children safe and meet their needs over time."18 He identified Padilla-Negrete's

role as an important anchor and concluded that his presence was necessary for



18   1 RP (Nov. 7, 2016) at 161-62.
                                          13
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /14

Smith to parent safely. Without Padilla-Negrete, he saw "the ship taking on water

and likely sinking."19 He reported a poor prognosis for Smith's ability to keep her

children safe and meet their developmental and medical needs.

       As to the recommended reconstruction therapy for Smith, Dr. Coder testified

that this was "a tough job" and very few therapists do personality reconstruction.29

Further, personality reconstruction is the least successful of the evidence-based

therapies, with less supporting research and literature. Based on his assessment,

Dr. Coder opined that Smith was not likely to have been successful with this

therapy.

       Contreras testified that she assessed Padilla-Negrete for "good enough"

parenting, which meant that he would be able to meet the basic elements of

discipline, bonding, nurturing, and a safe and consistent routine at home.21 But

she could not recommend him as a "good enough" parent.22          She opined that

Padilla-Negrete was not unsafe, but his inability to recognize Smith's parental

deficiencies was a significant risk factor.

       Contreras testified that Padilla-Negrete could not see that Smith was a risk

factor for the children's well-being.     She observed that Padilla-Negrete had

difficulty setting boundaries with Smith, and might not be strong enough to prevent

an unsafe situation. Pad illa-Negrete did not know the details of Smith's previous

dependency and termination cases. He also did not understand the importance of



19 1 RP (Nov. 7, 2016) at 163.
29 1 RP (Nov. 7, 2016) at 179.
21 4 RP (Nov. 10, 2016) at 687-88.
224
     RP (Nov. 10, 2016) at 719.
                                          14
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/15

knowing the risk factors from these previous cases.

         Contreras also highlighted the importance of Padilla-Negrete's tightly held

belief that his role was to provide, while the woman's role was to raise and nurture

the children. He valued the family unit and he could not conceive of separating the

children from their mother. He emphatically believed there was no better place for

children than with their mother. He had a "conflict of decision-making but not

because of lack of caring, of love. It was more about[his] priority are [his] children,

but [his] role as a father should be providing, so [he] cannot compromise."23

         Contreras testified that she recommended PCIT because she saw Padilla-

Negrete's potential. Padilla-Negrete wanted to keep his family together and was

willing and able to learn, but did not know how. Contreras envisioned PCIT that

included parent interaction with a child while the provider observed through a one-

way mirror and coached the parent through an earpiece. Contreras opined that

PCIT would not help Padilla-Negrete recognize Smith's deficiencies, but would

increase his awareness about what would benefit the children's health and safety.

         Patrick testified about her 13 months of providing parent coaching to Smith

and Padilla-Negrete. Most of the coaching sessions involved all four of their

children. Her work with Padilla-Negrete and Smith far exceeded her normal level

of services. Generally, she works with a family for 45 to 90 minutes a week for

three to six months. Here, she spent three hours each week for 13 months with

Padilla-Negrete and Smith.



234
      RP (Nov. 10, 2016) at 694.
                                          15
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1116

       Although Patrick thought that Smith and Padilla-Negrete had participated in

Incredible Years, SafeCare, and PCIT prior to her work with the family, she did not

see evidence of their familiarity with the skills learned in those programs. Patrick

did not coach Smith and Padilla-Negrete using PCIT or Triple P in their entirety.

Instead, she used elements of both PCIT and Triple P, combining different models

into a "toolbox" that she used to select techniques appropriate for the family.24

       Patrick testified that she did not speak Spanish but had an interpreter

present for most of the sessions. She also provided coaching materials in Spanish.

Patrick did not believe that Padilla-Negrete's lack of English proficiency was a

barrier to service because he spoke well and understood their conversations.

       Patrick also opined that she was a culturally competent provider for Padilla-

Negrete.25 She was trained in "cultural humility," a type of"co-learning" where she

provides services and the family teaches about culture.26 Patrick also testified that

she was familiar with the Mexican Hispanic culture because she grew up in it. "I

live with it in my home every day."27 She told the court that she took Padilla-

Negrete's culture into account and talked about ways to integrate his culture while

making sure his children were safe.

       Patrick believed that Padilla-Negrete's pride and cultural norms contributed

to his inability to admit vulnerability, but she tried to work with him to understand

how to maintain his culture while adapting to the environment. Padilla-Negrete


244
     RP (Nov. 10, 2016) at 682-83, 770.
254
     RP (Nov. 10, 2016) at 787.
26 4 RP (Nov. 10, 2016) at 787.
274
     RP (Nov. 10, 2016) at 788.
                                          16
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/ 17

would not actively engage as a caregiver, maintaining the cultural norms of his

upbringing. Patrick tried to work with the parents to build a support system for

Padilla-Negrete, including possibly bringing family from Mexico to help or finding a

larger home that would allow for live-in help.        But Padilla-Negrete rejected

community supports, because he believed Smith could take care of the children.

        Patrick testified that parent coaching was challenging to deliver to Padilla-

Negrete and Smith. Padilla-Negrete and Smith did not prepare for the visits, and

sometimes needed to complete chores while Patrick waited. They frequently

refused to participate in feedback sessions. Smith was initially more amenable to

coaching but her engagement fluctuated based on her mood. Padilla-Negrete had

difficulty engaging in the services from the beginning because he wanted a

culturally appropriate provider. He was also frustrated by the crowded visits in

their one-room motel room.

        Padilla-Negrete had difficulties with coaching sessions because he could

not simultaneously accept coaching and engage with his children. Padilla-Negrete

had difficulty dividing his time among the children to build individual bonds with

them. Further, Padilla-Negrete did not see the need for the individual sessions,

believing the children just needed to play.

        Smith was not cooperative with watching the three other children while

Padilla-Negrete participated in individual sessions with one child. The parents

"sabotaged" each and argued in front of the children.28



284
      RP (Nov. 10, 2016) at 676.
                                         17
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 / 18

       During sessions with the whole family, Smith often became frustrated and

walked away, sometimes leaving Padilla-Negrete with the children without

warning. During one visit to a park, Smith became angry and left. Patrick

attempted to talk with Smith to explain that she could not leave her children. Smith

responded, "I can do whatever I want," walked away, and left her children alone at

the park for 20 minutes.29

        Overall, Patrick believed that little progress was made toward many of the

parenting goals. She reported that Padilla-Negrete and Smith did not practice the

parent coaching skill building. Their home had safety hazards that were never

addressed. Further, the same concerns remained about their ability to parent, as

Smith continued to become upset and leave the children, while Padilla-Negrete

was unable to be the primary caregiver.

       Patrick saw a safety risk in returning the children because Padilla-Negrete

worked, Smith cared for the children, and Padilla-Negrete did not believe that

Smith was a safety risk. Patrick testified that upon completion of her services,

Padilla-Negrete and Smith had received all the services the Department had to

offer and were still not capable of safely parenting their children.

       The providers who testified on the issue all agreed that Smith and Padilla-

Negrete had been provided or offered extensive services throughout the three

years of dependency. Anderson, who worked with the family from February 2015

to July 2016,testified that all necessary services reasonably available and capable



29 4 RP (Nov. 10, 2016) at 654.

                                         18
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/ 19

of correcting parental deficiencies were understandably offered or provided during

her time as the family's social worker. She testified that PCIT and Triple P were

not specifically ordered because Patrick incorporated those programs into her

parent coaching sessions. The parent coaching had also helped Padilla-Negrete

and Smith with understanding their children's special needs. The children were

not placed in Spanish-speaking homes for most of the dependency, but Anderson

worked with the foster families to provide activities to expose them to their father's

language.

       Karen Kelsey was the social worker assigned to the family in July 2016.

She testified that an unusual amount of time and resources had been dedicated to

this case, These resources included intensive efforts to provide Padilla-Negrete

and Smith with overnight visits with F. and R. despite the children's relocation to

Kennewick. Kelsey testified that all necessary services reasonably available and

capable of correcting the parental deficiencies were understandably offered or

provided.

       Jennifer Coombs, the attorney guardian ad litem for the children, testified

she did not believe that further parenting instruction would address Padilla-Negrete

and Smith's parenting issues. She also did not believe that there would be a

significant difference in terms of Padilla-Negrete and Smith's parenting abilities

with two children, rather than four.

       Anderson testified that the parents had made progress, particularly in the

areas of nutrition and discipline. Smith attended the children's assessments and

physical therapy. Both parents regularly attended visits and participated in parent

                                         19
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /20

coaching. But despite some improvement and extensive parent education and

coaching, most of the care providers testified to little improvement in parenting

capabilities and recommended against reunification.

       Kelsey believed there was little likelihood that F. and R. could be returned

to Smith and Padilla-Negrete in the near future. Kelsey cited the lengthy history of

the dependency and chronic nature of the family's issues as the reasons behind

this opinion. She specifically noted the lack of supervision and inability to manage

the children's behavioral issues.

       The poor supervision and inability to manage behavior was underscored by

testimony from Jessica Chapman, a supervisor for Padilla-Negrete and Smith's

weekly visits with the four children from April to July 2016. She testified that the

visits were relatively unstructured. The children generally watched television and

played outside on the playground. Smith and Padilla-Negrete were inconsistent,

did not follow through with discipline, and could not effectively manage the

children's behavior. She observed Smith and Padilla-Negrete frequently yelling at

the children. During one visit, R. spilled food on the couch and Padilla-Negrete hit

him on the back of his head, hard enough to make R. cry.

       Chapman also said that Smith and Padilla-Negrete fought and yelled at

each other during the visits. The visits were chaotic, with children frequently crying

or having a fit. Smith often seemed overwhelmed.

       Chapman testified that she had to intervene several times to alert Smith that

the boys were putting small items in their mouths until Smith finally removed the

objects entirely. Chapman saw Smith and Padilla-Negrete leave hot oil unattended

                                         20
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 / 21

on the kitchen stove. She also had to explain to Padilla-Negrete that Grand Theft

Auto was an inappropriate video game for the children to play or watch, despite

his observation of the extremely violent gameplay.

       In addition to continuing parental deficiencies, Padilla-Negrete and Smith

demonstrated a lack of improvement in their mental health. Anderson had

concerns about Smith's mental health and her lack of judgment. Smith was

cooperative but "had limited insight into what her parental deficiencies were and

what the children's needs were."3°

        During the course of the dependency, Smith made minimal progress in her

mental health counseling. Larsen testified that Smith was involved and invested

when she attended her counseling sessions, but was unable to maintain a

consistent appointment schedule. Larsen opined that they were "running in

place."31 Pearl believed that Smith was very inconsistent in accessing services,

and would primarily reengage when the Department went forward with termination

proceedings. She was concerned that if Smith was not motivated to access

services while monitored by the dependency court, "then the long-term prognosis

was not good, and it had a direct relationship to her parenting capacity and

abilities."32

        Pearl thought Padilla-Negrete would benefit from counseling from a

culturally appropriate provider to help him learn to co-parent equally with Smith



30 1 RP (Nov. 7, 2016) at 201.
31 2 RP (Nov. 8, 2016) at 377.
32 3 RP (Nov. 9, 2016) at 443.

                                       21
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/ 22

and to resolve their differences in parenting styles. But Pearl also noted Padilla-

Negrete's lack of compliance with mental health counseling. Padilla-Negrete

refused to engage in therapy despite the court order and numerous

recommendations from providers. Anderson referred Padilla-Negrete to individual

counseling but he did not make an appointment. Smith had informed Anderson

that Padilla-Negrete did not think he needed either individual or couples

counseling.

       Several providers testified about the probability of future neglect. Kelsey

believed that Smith was unfit to parent, and expressed concerns about Smith's

ability to follow through and meet the children's needs. She also testified that

Padilla-Negrete was unfit to parent because he was not actively engaged with

parenting. Anderson had concerns that Padilla-Negrete did not understand F. and

R.'s special needs. He did not participate in any of their assessments or therapy

appointments, instead relying on Smith to attend. Although Padilla-Negrete

learned parenting skills in the Incredible Years classes, he was unable to

demonstrate them in visits.

       Anderson noted that Padilla-Negrete lacked insight into the children's needs

and Smith's mental health issues.       Padilla-Negrete did not understand the

Department's concerns about Smith's parenting capabilities or why he needed to

take a more active and responsible role in parenting. He was not willing to take on

the role as primary caregiver. He believed Smith's parenting skills were sufficient,

and he hoped to distance himself from the parent coaching.

       Padilla-Negrete's lack of understanding of Smith's parenting deficiencies

                                        22
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/ 23

were clearly expressed during his testimony. He was protective of Smith. He

believed that the home was safe, the children were clean and well-groomed, and

Smith took good care of them.

          Padilla-Negrete testified that the report of unsanitary conditions in the home

was a "blatant lie" and "a pretext to take my children."33 Padilla-Negrete attributed

his daughter's hospitalization after she was removed from the home solely to her

illness rather than neglect. He doubted the veracity of the social workers' reports

about the condition of the home and children. He thought that witnesses were "not

really stating the truth" in their testimony at the hearing.34

          Padilla-Negrete also testified that Smith walked away during parent

coaching because Patrick disrespected her. Patrick "made her get frustrated," so

Smith walked away rather than become more frustrated or disrespect Patrick.

Padilla-Negrete also said that he and Smith argued during visits because of the

social workers and providers, particularly Patrick, and because they believed their

children were mistreated in foster care.

          Padilla-Negrete still found no reason to be interested in Smith's dependency

history. He testified that Smith is a good person and a good mother. Smith had

explained the past situation and he understood. Padilla-Negrete expressed no

concern about Smith's past or present parenting. He did not acknowledge any

problems in the home. After listening to the other witnesses' testimony, Padilla-

Negrete still did not understand why F. and R. had not been returned to their care.


33   1 RP (Nov. 7, 2016) at 124.
34   3 RP (Nov. 9, 2016) at 533.
                                           23
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/ 24

          The termination court waited several weeks to rule on the petition for

termination. The court reluctantly terminated Smith and Padilla-Negrete's parental

rights. The court stated,"This has nothing to do with the failure of the Department

understandably and expressly offering or providing necessary services. It has

everything to do with parents who either will not or cannot ensure the safety of their

children, even to a degree that amounts to 'good enough' parenting."35

         Smith and Padilla-Negrete both appeal.

                                        ANALYSIS

         "Parents have a fundamental liberty interest in the care and welfare of their

minor children." In re Dependency of Schermer, 161 Wash. 2d 927, 941, 169 P.3d
452 (2007). To terminate parental rights, the Department must satisfy a two-

pronged test. In re Dependency of K.N.J., 171 Wash. 2d 568, 576, 257 P.3d 522

(2011).

          First, the Department must prove six statutory elements by clear, cogent,

and convincing evidence. In re Parental Riohts to B.P., 186 Wash. 2d 292, 312, 376

P.3d 350(2016). These elements include:

          (d) That the services ordered under RCW 13.34.136 have been
          expressly and understandably offered or provided and all
          necessary services, reasonably available, capable of correcting
          the parental deficiencies within the foreseeable future have been
          expressly and understandably offered or provided;
           (e) That there is little likelihood that conditions will be remedied so
           that the child can be returned to the parent in the near future.




35 6   RP (Dec. 9, 2016) at 988.
                                             24
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/ 25

ROW 13.34.180(1). Clear, cogent, and convincing evidence exists when the

ultimate fact at issue is shown by evidence to be "highly probable."           In re

Dependency of K.R., 128 Wash. 2d 129, 141, 904 P.2d 1132(1995).

      Second, once the State has proven these factors by clear, cogent, and

convincing evidence, the termination court evaluates whether termination of

parental rights is in the best interests of the child. K.N.J., 171 Wash. 2d at 577. This

step must be proven only by a preponderance of the evidence. In re Welfare of

A.B., 168 Wash. 2d 908, 911, 232 P.3d 1104(2010).

      "The termination order will be upheld if there is substantial evidence which

the lower court could reasonably have found to be clear, cogent and convincing to

support the termination findings." In re Dependency of A.M., 106 Wash. App. 123,

131, 22 P.3d 838 (2001). The trial court's findings of fact will not be disturbed as

long as they are supported by substantial evidence in the record. B.P., 186 Wash. 2d

at 313. "Substantial evidence is evidence sufficient to persuade a fair-minded,

rational person of the truth of the declared premise." In re Welfare of C.B., 134
Wash. App. 942, 953, 143 P.3d 846 (2006). This court does not weigh the evidence

or the credibility of the witnesses. In re Dependency of D.L.B., 188 Wash. App. 905,

914, 355 P.3d 345(2015).

       Necessary Services

       Smith and Padilla-Negrete both argue that the Department failed to provide

necessary services for reunification.     We disagree because the Department

demonstrated that all ordered and necessary services reasonably capable of

correcting their parental deficiencies were offered.

                                         25
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /26

       The Department is obligated to provide all services ordered in the

permanency plan as well as "'all necessary services, reasonably available, capable

of correcting the parental deficiencies within the foreseeable future." In re Parental

Rights to K.M.M., 186 Wash. 2d 466, 479, 379 P.3d 75 (2016) (quoting RCW

13.34.180(1)(d)). "Necessary services" are those "needed to address a condition

that precludes reunification of the parent and child." In re Dependency of A.M.M.,

182 Wash. App. 776, 793, 332 P.3d 500 (2014). Those services must be expressly

and understandably offered. RCW 13.34.180(1)(d). The services must also be

individually tailored to meet the needs of the parents. D.L.B., 188 Wash. App. at 920.

       A parent is entitled to all services available to address a barrier to

reunification, unless the Department shows that providing the services would be

futile. B.P., 186 Wash. 2d at 316. "The provision of services is futile where a parent

is unwilling or unable to participate in a reasonably available service that has been

offered or provided." K.M.M., 186 Wash. 2d at 483. If an offer of services would be

futile, the trial court may find that the Department has offered all reasonable

services. K.M.M., 186 Wash. 2d at 483(quoting In re Welfare of C.S., 168 Wash. 2d 51,

56 n.2, 225 P.3d 953(2010)).

       Smith's Necessaiy Services

       Smith argues that the Department failed to prove that all ordered and

necessary services were provided because she did not received personality

reconstruction therapy or Triple P in its entirety.

       The termination court determined that the lack of personality reconstruction

therapy was not a failure to offer all services, because the therapy was not capable

                                          26
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/ 27

of correcting Smith's parental deficiencies within the foreseeable future. The court

found that the therapy was not likely to be helpful and Smith was not likely to have

engaged in it. Smith challenges this factual finding and argues that the Department

failed to offer her a necessary service to correct her parental deficiencies. We

agree with the court, because personality reconstruction therapy was not a court

ordered service, or reasonably available and able to correct her deficiencies in the

near future.

          At the termination hearing, Dr. Coder opined that "deep and consistent"

personality reconstruction therapy was the only treatment that could potentially

correct Smith's deficiencies. During the dependency, the court's orders only

required the Department to offer individual mental health counseling without

specifying a particular type of therapy. While the dependency court's orders also

directed Smith to follow the recommendations of evaluators and service providers,

Dr. Coder identified personality reconstruction therapy as the only possible means

of correcting Smith's deficiencies, not as a recommendation.             Therefore,

personality reconstruction therapy was not a court ordered service that the

Department was obligated to offer.

          In addition, personality reconstruction therapy was also not reasonably

available. Dr. Coder testified that this type of therapy is "a tough job" and "[v]ery

few people do that personality reconstruction."36         He did not provide the

Department or Smith with resources for the service.



36 1   RP (Nov. 7, 2016) at 179.
                                         27
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /28

       Further, Dr. Coder testified that more likely than not, Smith would not have

been successful even if she underwent the personality reconstruction therapy.

This type of therapy is very difficult and the least successful of the evidence-based

treatments. Client compliance with medical treatment is an indicator for success

with therapy. Smith's inconsistent treatment history suggests that she would have

had difficulty engaging in prolonged and challenging therapy. Substantial evidence

supports the termination court's finding that Smith would not have engaged in deep

personality reconstruction therapy had the Department offered the service.

       Personality reconstruction therapy was not a necessary service that the

Department was required to provide. This specific therapy was not court ordered,

reasonably available, or capable of correcting Smith's deficiencies in the

foreseeable future.

       Smith also claims that the Departmentfailed to offer or provide all necessary

parent coaching, specifically Triple P, and that the coaching she and Padilla-

Negrete received was conducted in a chaotic environment with a provider with

whom they had difficulty. But evidence in the record shows that Smith and Padilla-

Negrete received parenting instruction for almost three years, including 13 months

of intensive, personalized parent coaching.

       Smith and Padilla-Negrete had numerous providers for parent education

and coaching. Patrick provided more than double the amount of parent coaching

that she normally offered to families. She incorporated elements of Triple P into

her individual coaching for a more tailored approach to Smith and Padilla-

Negrete's needs. Pompeo also provided Triple P training. While Pompeo's work

                                         28
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /29

with Padilla-Negrete and Smith was suspended when the children move to

Kennewick, they completed the educational component.

      Multiple providers testified that the parent coaching sessions were difficult

and chaotic. But these difficulties were unrelated to Patrick's coaching. For

example, many of the sessions took place in a small crowded motel room. The

children had frequent tantrums, and Padilla-Negrete and Smith argued with one

another. Patrick worked within these stressful conditions to provide the best

coaching possible.

      The Department offered extensive parent education for Padilla-Negrete and

Smith. The record demonstrates that Smith and Padilla-Negrete made little

improvement in their parenting capabilities despite the hours of education and

coaching. While Triple P was not offered in its entirety, the court ordered parent

education and coaching was extensive and prolonged. Therefore, substantial

evidence supports the termination court's conclusion that the Department provided

Smith with the necessary parent coaching.

      Padilla-Negrete's Necessary Services

       Padilla-Negrete assigns error to the termination court's finding that he would

not make an appointment because he believed counseling was unnecessary.

Padilla-Negrete also contends that the Department failed to offer adequate access

to the necessary services of bilingual and culturally competent services, assistance

with the F. and R.'s special needs, and the PCIT parenting program.

       Padilla-Negrete argues that the trial court's finding that he would not make

an appointment because he did not need counseling was unsupported by the

                                         29
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 / 30

record. Specifically Padilla-Negrete claims that he attempted to make a counseling

appointment but could not pay out of pocket. But because the record contains

multiple examples of Padilla-Negrete's refusal to engage in mental health

counseling, substantial evidence supports the trial court's finding on this issue.

         The dependency court ordered Padilla-Negrete to participate in individual

counseling. Padilla-Negrete was referred to La Esperanza and Sea-Mar for

services with Spanish-speaking providers.           Contreras also recommended

counseling. But despite the clear orders of the court and recommendations from

service providers, Padilla-Negrete chose not to participate in counseling. Padilla-

Negrete told Patrick that he thought that it was "'ridiculous' that he needed to

attend counseling.37 He believed that counseling was a waste of time.

         Substantial evidence supports the court's finding that Padilla-Negrete chose

not to make an appointment with a counselor.            Padilla-Negrete's failure to

participate in individual counseling was due to his own beliefs, rather than the

Department's failure to offer or provide the service. The Department made

referrals for the court ordered counseling. The Department attempted to provide

the ordered service, but Padilla-Negrete chose not to comply.

          Next, Padilla-Negrete argues that the Department did not provide him with

the necessary bilingual and bicultural services. The Department claims it satisfied

its duty to provide individually tailored services by offering bilingual, bicultural

services and interpreters throughout the dependency process. Although the



37   4 RP (Nov. 10, 2016) at 671.
                                          30
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/ 31

bilingual and bicultural services were not optimal, we conclude that the Department

has demonstrated that it provided these ordered and necessary services.

      The Department is obligated to provide all services ordered in the

permanency plan as well as "all necessary services, reasonably available, capable

of correcting the parental deficiencies within the foreseeable future." K.M.M., 186

Wn.2d at 479(quoting ROW 13.34.180(1)(d)). Those services must be tailored to

the parent's specific needs. D.L.B., 188 Wash. App. at 920. In the case of non-

English speaking parents, this includes bilingual services, qualified interpreters,

and written communications in the native language. ROW 74.04.025(1); WAC

388-271-0020, -0030.

      Here, the Department provided services tailored to fit Padilla-Negrete's

needs due to his limited English proficiency. Contreras, a native Spanish-speaker

from Mexico, provided a culturally competent parenting assessment conducted in

Spanish. Pompeo spoke Spanish during Triple P sessions. Patrick provided

educational materials in Spanish and an interpreter attended most of her coaching

sessions. Patrick had little difficulty communicating with Padilla-Negrete during

the coaching sessions with the help of interpreters or Smith, as needed.

      An interpreter was present for 15 of the 18 Incredible Years classes. During

the sessions without an interpreter, the provider showed videos in Spanish and

Smith assisted with translation. These efforts were sufficient for Padilla-Negrete

to successfully graduate from the Incredible Years program.

      Similarly, Padilla-Negrete identifies the lack of culturally competent

providers as a failure to tailor his services. The Department providers were

                                        31
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /32

understanding of Padilla-Negrete's background and worked with him to try to find

a resolution between his cultural norms and the family's issues. Contreras

provided a culturally competent parenting assessment where she noted the role

that Padilla-Negrete's traditional upbringing played in his parenting decisions. She

also noted that he was faced with an inherent conflict between his values and the

needs of his children. This was a fundamental conflict throughout the dependency.

         Padilla-Negrete specifically argues that Patrick did not provide culturally

competent services. Although Patrick was not bicultural, she understood Padilla-

Negrete's values and attempted to integrate them with the needs of his children.

She was trained in "cultural humility" and testified that she had personal insight

into the Mexican Hispanic culture.38 She attempted to work with Padilla-Negrete

to integrate his cultural values with the present needs of his children. The providers

were understanding of Padilla-Negrete's culture but could not remedy the conflict

between his values and the needs of his children.

         The Department has demonstrated that the ordered and necessary bilingual

and bicultural services were provided. The bilingual and bicultural services were

not perfect. But substantial evidence supports the court's conclusion that all

necessary services were provided.

          Padilla-Negrete argues the Department did not provide the services

necessary to assist him in parenting his special needs children. But Padilla-

Negrete failed to make any effort to participate in his children's therapy.



38   4 RP (Nov. 10, 2016) at 787-86.
                                          32
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/ 33

       Despite encouragement from providers, Padilla-Negrete never attended or

participated in the children's therapy or assessments. He attended only one

medical appointment. He relied on Smith to participate in the special care needed

by both boys. Padilla-Negrete was provided ample opportunities to learn about

the boys' special needs but failed to avail himself. This was not a deficiency in the

Department's provision of services.

       Finally, Pad illa-Negrete contends that the Department failed to provide him

with PCIT, which helps parents manage children with behavioral and emotional

disorders. PCIT was not a court ordered service, but recommended by Contreras.

       Contreras testified that PCIT was conducted with one-on-one parent

interaction with a provider observing and coaching through an earpiece. But

Contreras did not specify this technique in her recommendation. Patrick provided

elements of PCIT in her parent coaching, without using the technique advocated

by Contreras. According to Patrick, she was trained to use the earpiece method

only in a controlled clinical setting. Here, the earpiece was impractical because

coaching occurred at home or outside. Even without the earpiece, Padilla-Negrete

received PCIT as part of the extensive parent education services provided by the

Department.

       Given all the evidence in the record, substantial evidence supports the

court's conclusion that that all ordered and necessary services had been provided.

The extensive services were expressly and understandably offered to both Smith

and Padilla-Negrete. The Department proved this requirement of RCW 13.34.180

by clear, cogent, and convincing evidence.

                                         33
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /34

         Likelihood of Remedying Conditions in the Near Future

         The termination court found that there was little likelihood that conditions

would be remedied so that F. and R. could return to Padilla-Negrete and Smith in

the near future. Padilla-Negrete and Smith argue that the court failed to define the

term "near future," and that the Department failed to prove there was little likelihood

that their deficiencies would be remedied in the near future. While the termination

court did not explicitly establish a timeline for the "near future," the record supports

the conclusion that Smith and Padilla-Negrete were not capable of improvement

in the foreseeable future.

         The Department must prove by clear, cogent, and convincing evidence that

"there is little likelihood that conditions will be remedied so that the child can be

returned to the parent in the near future." RCW 13.34.180(e). This factor focuses

on whether parental deficiencies have been remedied. In re Dependency of T.R.,

108 Wash. App. 149, 165, 29 P.3d 1275 (2001). "What constitutes 'near future'

depends on the age of the child and the circumstances of the child's placement."

C.B., 134 Wash. App. at 954. One year is considered outside the foreseeable future

for a six-year-old child. See T.R., 108 Wash. App. at 164-65.

         Here, the termination court did not define "near future." Instead, the court

found that "[n]either parent is going to improve in the foreseeable future, no matter

what services have been or would be referred."39 The court also found no reason

to believe that the parents would be capable of "good enough" parenting in the



39   Clerk's Papers(CP) at 42.
                                          34
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1/35

foreseeable future.° The termination court's finding that Smith and Padilla-

Negrete would not be adequate parents in the foreseeable future means that the

court could not envision a time when F. and R. could return to these parents.

          Multiple providers testified about their concerns that Smith and Padilla-

Negrete had made little improvement in their parenting skills after receiving three

years of services. Kelsey testified that Smith's chronic lack of supervision and

inconsistent engagement in services and counseling raised a significant concern

about the likelihood that the conditions would be remedied in the near future. Pearl

noted in her assessment that Padilla-Negrete and Smith received "a really large

number of services" during the three years of dependency and that there was no

major change in their parenting abilities.'"      Given this testimony, substantial

evidence supports the termination court's finding that Smith and Padilla-Negrete

were not capable of improvement in the foreseeable future.

          In addition, F. and R. needed permanency. At the time of the termination

trial, the children had been in dependency and away from their parents for three

years. R. had lived away from Smith and Padilla-Negrete longer than he had lived

with them.

          Given the length of dependency, the ages of the children, and the parents'

inability to remedy their deficiencies, substantial evidence supports the trial court's

conclusion that there was little likelihood that conditions would be remedied such

that F. and R. would be able to return to their parents in the near future.


40 CP at 42.
41   3 RP (Nov. 9, 2016) at 442.
                                          35
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /36

       Padilla-Negrete argues that the Department failed to prove that

circumstances would not improve in the near future because evidence showed him

to be a safe parent at the time of trial. But this argument fails to acknowledge the

issue that runs through this case—Padilla-Negrete cannot safely parent because

he does not recognize Smith's deficiencies and is unwilling to make the changes

necessary to compensate for those deficiencies.

       Multiple providers emphasized Smith's inability to safely parent and Padilla-

Negrete's denial of this issue. Testimony at the hearing plainly showed that

Padilla-Negrete continued to believe that Smith was a good parent. He did not

understand why F. and R. had not been returned home. After three years of

extensive services, Padilla-Negrete was unable to recognize Smith's deficiencies.

       Without an understanding of Smith's limitations, Padilla-Negrete was

unlikely to provide the supervision necessary for the children to be safe within the

home. While Padilla-Negrete may have had the judgment and skills required to be

a good parent, substantial evidence supports the termination court's finding that

he could not ensure the safety of his children. Therefore, the Department has

demonstrated that there is little likelihood that F. and R. could be returned to their

parents in the near future.

       Best Interests of the Children

       Smith and Padilla-Negrete contend that the court prematurely found that

termination of their parental rights was in F. and R.'s bests interests. Because the

court reached the conclusion that Padilla-Negrete and Smith were unfit,

consideration of the children's best interests was proper.

                                         36
No. 76261-3-1 and consol. Nos. 76262-1-1, 76263-0-1, 76264-8-1, 76361-0-1 and
76362-8-1 /37

         Once the Department establishes the elements of RCW 13.34.180(1) by

clear, cogent, and convincing evidence, the trial court must determine whether

termination of parental rights is in the children's best interests.          RCW

13.34.190(1)(b); T.R., 108 Wash. App. at 166-67. It is "premature" for the court to

address the child's best interests before resolving the issue of parental unfitness

through the six statutory elements. In re Welfare of A.B., 168 Wash. 2d 908, 925, 232
P.3d 1104 (2010)(quoting In re Welfare of Churape, 43 Wash. App. 634, 639, 719
P.2d 127 (1986)).

         Because the Department proved the six statutory elements as required, the

trial court's consideration of the children's best interests was not premature.

Furthermore, the evidence supports the court's conclusion that termination was in

their best interests. F. and R. had already experienced a lengthy dependency.

They were living together in a culturally appropriate, Spanish-speaking home that

was willing to adopt. As the trial court noted, "The children have waited long

enough."42

         Affirmed.




WE CONCUR:




                                                      eck_ke,.j,
     Si  e.c.11'we....



42   CP at 42.
                                        37